internal_revenue_service deorartment of the treasury sin sn9 key district_office employer_identification_number wastington dc contact person telephone number itt reference to op e eo t oate wou a l z l e g e j s n n i a e r e a e f e e f_r d e e b dear sir or madam on date we issued fr rer ruling g726go21 m and its affi iates n to k and their assets to collectively known as r rulings regarding the proposed transactic exempt status under sec_50 cc of code its affiliate te y and bb that in nig the sale of 0d and p are ovided eight relating to tax the internal revenue foundation status under section s99-a and ad unrelated_business_taxable_income liability under sec_511 and sec_512 you have submitted an amended request amendment for rulings on behalf of m and its affiliates have requested that we confirm seven of the eight rulings issued in the response to your original ruling_request in amendment you amendment summarizes the revised terms and conditions of the proposed transaction that have occurred since the submission of the original ruling_request and that are now reflected in the purchase agreement agreement those matters impacting the continued applicability of the original ruling_request particular emphasis is given to general updated facts the general updated facts are as follows at the end of date r merged into a wholly-owned subsidiary of t this juncture it was uncertain that i would accept the proposed transaction as negotiated by r made it clear to m representatives that the proposed transaction would need to be renegotiated by virtue of i's acquisition of r in date t representatives at after renegotiating the terms v excluding p agreed to transfer substantially_all of their respective operating_assets to y and z as newco subsidiaries of t y and z are indirect wholly-owned corporate hereafter y and z shall collectively be referred to specific updated facts bp is no longer a party to the proposed transaction although p in conjunction with m and its affiliates the board_of p declined to participate in the this dispute resulted in litigation contemplated a contemporaneous sale of its home health business_assets to t proposed transaction between p and n however the parties have entered into a settlement agreement settlement p the settlement is currently awaiting state regulatory approval no longer affiliated with n from a corporate perspective the settlement provided that is the settlement requires p and n to amend their respective by-laws thereby deleting the rights and obligations of each to q9 a the other from their governing bodies and organizational documents resignation of all trustees committee members etc in addition the settlement mandates a reciprocal notwithstanding the corporate disaffiliation pb and n have entered into a revised home care services agreement agreement provides that p will continue to serve as m's preferred provider of home health services through unless terminated by either party this though m represents that this litigation should not impact the proposed transaction the departure of p as substantially alters several key components of the proposed transaction including price allocation working_capital adjustments to the base purchase_price assumption_of_liabilities under the agreement liabilities not assumed by t proceeds to qo the purchase_price and purchase the net the assets to transferred a party and the distribution of sale the the excluded right_of_first_refusal to repurchase assets recently the state legislature promulgated a new law the in pertinent part establishes a detailed application new law review and approval process when a nonprofit_hospital proposes to sell sukstantially all of buyer general and the department of health to determine if the nonprofit_hospital satisfies the requirements of the law specific review procedures are applied by the d attorney its operating_assets to a for-profit in addition the law requires regulatory consideration of to repurchase the assets from the for-profit buyer whether the nonprofit_hospital maintains a right_of_first_refusal rofr under such a right and under described circumstances following the sale of the assets of a nonprofit_hospital such sale proceeds could be made available to repurchase hospital assets and affiliated entities the promulgation of the law directly impacts the proposed the agreement was renegotiated to include transaction the detailed provisions regarding the rofr hence adjustments to the purchase_price following the merger of r and t substantial additional arm's-length negotiations were held between t and v regarding the purchase_price purchase_price and specific purchase_price adjustments were revised the base purchase_price under the original ruling_request was e under the amendment is the base purchase_price excluding p’s assets a result of these negotiations the base as f this g reduction relates to a variety of factors primarily when the original ruling_request was filed purchase_price was not a binding term of the agreement but rather an oral representation from a senior r representative moreover it was necessary for the q special committee and the r board_of directors to approve the purchase_price price of h was agreed upon as the purchase_price for the v assets eventually a purchase the the h purchase_price was further reduced through p's because is not participating the total base purchase_price was reduced decision not to participate in the proposed transaction p consistent with t's proportionate total base purchase_price assessment of x's assets the base purchase_price would be reduced by i amended base purchase_price established was m and ti representatives agreed that hence the final net working_capital adjustment in both the original ruling_request and the amendment v and t agreed that an adjustment to the cash base purchase_price should be computed at the date of closing based on the closing under the amended agreement the balance_sheet information of v f base purchase_price will be increased at closing by the amount if any balance sheets of v exceeds j in the aggregate base purchase_price will be decreased if any than j at closing by the amount is less by which the aggregate net working_capital on the final by which the aggregate net working_capital of v in addition the other purchase_price adjustments in the final terms with t the agreement also provides for a positive adjustment to the base purchase_price for approved capital expenditures to reflect the fact that if i agrees with m that specific capital expenditures be made by v prior to closing then the base purchase_price will be increased at closing to reimburse v for such expenditures allocation of purchase_price schedule allocates the base purchase_price before the net working_capital and other adjustments at closing specific assets or groups of m assets agreement provides that schedule thereafter establishes the legal right of each of v to their respective specific portions of the base purchase_price and therefore entitlement to the specific dollar amounts for their respective assets or group_of_assets which have been sold to t for federal_income_tax and state law purposes as amended at closing and sec_2 of the to the q as an additional party such as q section of the agreement provides that to the extent that v transfers any portion of the purchase_price to another party an additional party and to execute such additional documents as necessary to assume joint_and_several_liability with v for the indemnity obligations and other covenants of v under the agreement then v must cause q to execute the agreement as indemnification escrow article of the agreement provides that v agrees to nonfulfillment of v's obligations under indemnify zi subject_to the conditions and exceptions in sec_11 of agreement_against inaccuracies in any warranty or representation by v the agreement or closing documents and delineated in sec_11 of the agreement purchase_price will be paid into an escrow account at closing and held according to the escrow agreement terms any indemnity claim based on inaccurate representations and warranties is limited to the amount of the escrow deposit pursuant to the escrow agreement after three provided t has not made any claims against the escrow in excess of k the remaining balance shall be disbursed to vv other matters as v's liability for k of the cash years and the w transaction in the original ruling_request you represented that m's negotiation with r regarding the proposed relationship between w and m employed physicians was incomplete w transaction is reflected in attached to the agreement since that time a memorandum of understanding the q49 wis a large multi-specialty physician clinic and an as a closing prerequisite section of the affiliate of it agreement provides that the physician and related support employees of v shall be offered employment by w upon terms acceptable to v assets and assume the contracts and liabilities associated with the m employed physicians as well as the operations of x is an indirect taxable subsidiary of q which performs specific management services for m employed physicians in addition w agrees with lt to acquire the x requirement to defease the bonds as a prerequisite to closing m is required to obtain and draw on a direct pay letter_of_credit issued by a nationally recognized banking association in order to defease the bonds in accordance with and subject_to the appropriate bond documents i covenants in favor of v t shall provide charity care consistent with the a existing charity care policies of m i covenants that for a period of three b after the closing reduce the scope of the hospital-based services as depicted in schedule a of the agreement consequently i will continue to satisfy the community health care needs in m's primary service area it will not eliminate or materially years c covenants that it will continue to uphold the definitive agreements entered into by w to provide physician primary care or psychiatric services in m's primary service area thereby continuing to meet the community's health care needs it will work with m d order to develop integrated health care solutions to meet the needs of the communities served by m w physicians and others in at closing t will establish a board_of trustees for e the now for-profit m formerly the nonprofit m not less than nine physicians and other persons who reside in m's primary service area v shall have the right to nominate four persons comprised in part of of persons two serve on the initial post-closing hospital board_of trustees of whom shall be chosen by t to f following the closing i shall make such capital expenditures with respect to m's hospital facilities as reasonably necessary to maintain the facilities in good operating condition g if by virtue of a business combination or otherwise in addition to the initial application filed with newco and j directly or indirectly beneficially or otherwise has or obtains or controls another initial application within the meaning of applicable state law respect to the proposed transaction newco and i have agreed to use their best efforts to cause m’s application to be approved by the appropriate governmental authorities in preference to any other initial application h newco acknowledges that m's heritage of over years of providing acute care services in the a community is extremely important and maintaining this heritage is consistent with newco's desire to maintain quality health care and good relations within the a and b communities newco acknowledges that the plaques and portraits located within m's facilities are important in retaining this heritage and newco will use its reasonable best efforts in retaining and maintaining this heritage assumption of o's severance agreements t has decided that newco will not assume the five amended and restated severance agreements for the m senior management team comparable employment as defined in each person's respective severance agreement however newco agrees to provide such persons post-closing activities in addition to the aforementioned changes the post-closing activities of m summary of each organization q n and pb have also been modified below is a a post-closing activities of p because p is no longer involved in the proposed transaction post-closing activities are no longer an issue and such ruling is neither required nor requested b post-closing activities of m simultaneous with closing m must change its name so that newco can use the same name in the original ruling_request at the commencement of closing m was to reconfigure itself to own and operate a community and conference center in a financial viability of this project m decided not to go forward with the proposed plan to construct own and operate a community center after the closing regarding the impact of the community center on m's tax exempt status after evaluating the is not seeking a confirmation hence m an additional change in m's post-closing activities relates to the rofr which will be held initially by v necessary to exercise the rofr are as follows the mechanics the rofr to repurchase the hospital and related health care assets sold to newco is granted to v by the agreement following the closing of the proposed transaction the rofr will remain with m and the other v until m reconfigures its organizational structure after m reconfigures its organizational structure and upon y giving notice that the assignment event has occurred under the q assignment and assumption_agreement the rofr provisions will be distributed or assigned to q in order for to fund any portion of the purchase_price form a new c entity to own and operate an required in connection with any exercise of the rofr qo must either a acute care hospital and related health care business or the post-closing m sec_501 entity for such purposes assign the rofr provision and of its organizational documents so that either m or the new c entity would become o's new publicly_supported_organization simultaneously with any funding of the exercise of undergo a reconfiguration use b the rofr with q's assets it is currently anticipated that to effectuate the revised m at the end of the post- reconfiguration at some point during or closing period m must amend its governing documents to provide that its revised tax-exempt charitable purposes include managing and investing the remaining assets that are neither sold to newco nor distributed to q including without limitation the dollar_figure acre parcel serving as the sec_501 entity which may be utilized if v or exercise the rofr provisions continuing its prior promoting of its health care tax-exempt purposes in the same manner and to the same extent as the closing if m exercises the rofr provisions and reacquires the hospital and related assets ard managing and investing the remaining assets of the corporation either not sold to newco or distributed to and distribute annually after the payment of or provision for expenses and liabilities the income from such remaining assets as grants for charitable purposes which may include discretionary grants to o m prior to c post-closing activities of n immediately after closing n will remain the sole member of mando actions of m and o until u replaces n as the sole member of n will retain its reserved powers over the corporate a sec_501 c public charity d post-closing activities of qo pursuant to the o assignmert and agreement o becomes responsible for future indemnity obligations emanating from the agreement but only to the extent of the proceeds actually received by successor to v's rights under the agreement including the right and responsibility to enforce newco's covenants in the agreement including the rofr provisions upon the assignment event will become the the assignment event occurs when v provides written notice to q stating that the assignment event has occurred for purposes of the instrument until the assignment event occurs v retains sole and exclusive rights to enforce assigned rights o's post-closing activities which differ from the original ruling_request are also as summarized as follows during the first four years after closing transition_period q will elect a new board consisting of nine trustees after the transition_period q will establish a permanent board such reserved powers include as q's sole member u will have specified reserved powers a authorizing the dissolution merger affiliation or consolidation of b authorizing the transfer of all or substantially_all of q's assets and amending q's governing documents q and u expressly agree that the decision to exercise the rofr is the exclusive province of q's board_of trustees moreover qo shall have the power to exercise the rofr and fund all or part of the purchase_price without the consent of u in connection with the amended ruling_request m makes the following representations the purchase_price paid_by newco for the assets of v is the result of arm's-length negotiations with t negotiated purchase_price of the assets of v is value and the at fair market there is no relationship between the members of the n special committee the special independent committee the o transition committee the ad hoc committee the q board_of trustees the n board corporate affiliates and the stockholders or officers of t or its affiliates qo board_of trustees or any of their the the updated valuation furnished to m was prepared ina manner generally consistent with the valuation of medical practices principles established in the and professional education text books produced by the exempt organization's division of thé internal_revenue_service no member of the board_of trustees of m of n's special committee of n’s executive committee of the special independent committee of q's transition committee of the ad hoc committee of the n board_of 0's board_of trustees nor of the boards of directors for the taxable subsidiaries and no officer of the medical staff of m senior management team or will receive any compensation consideration or other forms of direct or indirect payments from t or its affiliates to induce or nor any of their relatives has received and no officer nor any other member of m’s qo n ‘influence m into the agreement or to consummate the proposed transaction there are no finder's or broker's fees to be paid_by or the taxable subsidiaries to agree to enter the taxable subsidiaries newco or t with respect either m to the proposed transaction n the base purchase_price of f before considering the net working_capital adjustment and the other adjustments to be paid for the v assets by newco is substantially higher than the updated total valuation of the assets of vof ll for the fiscal_year ending date m will satisfy the dual test of sec_509 a of the code based on an aggregate of the results in the four years ending september e as set forth in sec_1 170a- and a b of the income_tax regulations following the consummation of the proposed transaction m will continue to exist and until the revised m reconfiguration is consummated m will operate in accordance with its existing its tax-exempt charitable purposes settle outstanding issues regarding its participation in the medicare and medicaid programs and the termination of its qualified_employee benefit plans to monitor the initial activities of newco to ensure fulfillment of its obligations under the agreement to settle all other outstanding liabilities including without limitation unasserted malpractice and general liability claims and to otherwise wind down m's former acute care hospital and related operations that were conducted up through closing following the consummation of the revised m reconfiguration m will operate in accordance with the amended m organizational documents in furtherance of its continuing tax exempt charitable purposes m will additionally seek to at the conclusion of the post-closing period and after anticipated interim distributions to o during such post-closing period it is m's intention that after adequate provision for or satisfaction of liabilities and uses in accordance with ongoing nonprofit purposes m will manage and invest the remaining assets of the corporation either not sold to newco or distributed to and distribute annually after the payment of or provision for expenses and liabilities the income from such remaining assets as grants for charitable purposes which may include discretionary grants to q qo during the post-closing period and thereafter until m is dissolved and liquidated in acccrdance with d state law will continue to operate in accordance with its existing governing documents as a supporting_organization of m n sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 c including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_509 a of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization which is organized and at all times thereafter is operated exclusively for the benefit of to carry out the purposes of one or more specified organizations described in paragraph to perform the functions of or or sec_5il a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise of the organization's exempt purposes or functions sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it related for purposes of sec_513 of the code only if the causal relationship is of a trade_or_business income is derived to be substantially related to purposes for from which a particular amount of gross a substantial one is substantially for the conduct thus dollar_figure - which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_1_509_a_-4 of the regulations provides that in to perform the functions of a supporting_organization an organization order to qualify as must be both organized and operated exclusively for the benefit of one or more specified publicly supported organizations organization fails to meet either the organizational or the operational_test or to carry out the purposes of a supporting_organization it cannot qualify as if an sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 a only if its articles of organization i limit the purposes of such organization to one or more of the purposes set forth in sec_509 a do not expressly empower the organization to ii engage in activities which are not in furtherance of the purposes referred to subparagraph in subdivision i of this state the specified publicly supported iii organizations on whose behalf such organization is be operated and to do not expressly empower the organization to iv operate to support or benefit any organization other than the specified publicly_supported_organization referred to in subdivision iii of this subparagraph sec_1_509_a_-4 d i a describes supporting organizations that are operated supervised or controlled by within the meaning of sec_1 a -4 g or supervised or controlled in connection with a -4 h one or more publicly supported organizations within the meaning of section sec_1_509_a_-4 i of the regulations provides that if the requirements of subparagraph i a are o p s w satisfied a supporting_organization will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles i permit the substitution of one publicly_supported_organization within a designated class for another publicly_supported_organization either in the same or a different class designated in the articles - sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if support or benefit the specified publicly supported organizations it engages solely in activities which in the general law of charity the promotion of health is considered to be trusts sec_368 and sec_372 sec_368 and sec_372 iv a charitable purpose r nt men 3rd ed revrul_67_149 1967_1_cb_133 holds that an organization formed for the purpose of providing financial assistance to several different sec_501 exempt_organizations is exempt from federal_income_tax if such organization carries on no other activity other than receiving contributions and incidental investment_income making distributions of such income to such exempt at periodic intervals and investment_income the organization does not accumulate its revrul_69_463 1969_2_cb_131 provides that if an exempt hospital leases an adjacent huilding to medical group business under sec_513 of the code then such activity is not an unrelated trade or a hospital based revrul_69_464 1969_2_cb_132 provides that the leasing of office space adjacent to staff contributes importantly to the hospital's exempt_purpose hence the lease is not a business_lease within the meaning of sec_514 a hospital to members of the medical of the code revrul_69_545 1969_2_cb_117 establishes that a nonprofit organization whose purpose and activity include providing hospital care is promoting health and may therefore qualify as organized and operated in furtherance of a charitable purpose provided other requirements of sec_501 satisfied are revrul_74_132 1974_1_cb_152 confirms that an exempt foundation that fosters and supports the activities and purposes of an exempt hospital corporation and to advance the hospital's objectives including the sponsorship of specific projects and programs to improve the hospital's services to its patients and to support and promote the hospital's education training and research programs is exempt within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 holds that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital and from which the hospital directs the bank trustee to make payments to claimants qualifies for exemption under sec_501 funds paid in by the hospital and by making payments at the direction of the hospital to persons with malpractice claims of the hospital the trust is performing a function that the hospital could do directly a repository for by serving as of the code sec_50i c organizations do not jeopardize their tax- exempt status by transferring their assets to other organizations exempt under sec_501 where the assets transferred are used to further exempt charitable purposes because the facts in your amendment differ materially from those in your original ruling_request we are unable to provide you with a confirmation of the rulings issued in private_letter_ruling requested rulings regarding the effect the selling of m's assets shall have on m foundation status and however we can provide you with the seven unrelated_business_income_tax liability tax-exempt status n and q's pb has been recognized as an organization described in of the code as sec_501 a private_foundation because it qualifies as under sec_509 proposed transaction has no adverse affect on the proposed transaction because b's absence is appropriately reflected in the proportionate reduction in the purchase_price hence litigation resulting in e's severance from the proposed bp's decision not to participate in the a home health agency and is not a public charity the transaction will have no adverse affect on m exempt status foundation status or unrelated_business_income liability or q's tax- n tax-exempt status m has been recognized as an organization described in of the code and is not a private_foundation sec_50l c because it qualifies as and b a iii distribute annually the income from investment_assets as grants for charitable purposes which may include discretionary grants to qo c a hospital pursuant to sec_509 after the reconfiguration m will such activities are charitable within the meaning of section supra see rev_rul furthermore m has represented that newco is paying fair_market_value for the assets and that the proposed transaction is at arm's length constitute inurement of m's net_earnings to the benefit of any private_shareholder_or_individual nor will it result in any private benefit will not adversely affect the tax-exempt status of m therefore the saie of m's assets will not accordingly the proposed sale of m's assets n is the supporting_organization of m during the post- closing period n will continue to serve as the sole member of m n will continue to provide such supporting activities until u replaces it is providing supportive activities as discussed in rev continue to qualify as sec_501 a tax-exempt_organization pursuant to supra until liquidation n will of the code rul because n contemporaneously with the closing q's governing documents will be amended to provide that qo shall operate exclusively as the supporting_organization of uyu essential support activities integral to yu as discussed in rev_rul organization pursuant to sec_501 supra o will continue to qualify as a tax-exempt is providing of the code because foundation status although m was previously classified as a public charity pursuant to sec_509 m will continue to qualify as satisfies sec_509 a a transaction will not affect m's foundation status as and b a public charity because it therefore the proposed a public a iii of the code charity n is currently classified as a public charity pursuant to of the code sec_509 remain the sole member of m and qo serve as essentially no change in n's supportive activities proposed transaction will not adversely affect n's foundation status as a supporting_organization for m and qo there is a public charity under sec_509 since n will continue to immediately after closing n will hence the currently q is classified as a supporting_organization a of the code because q serves as in the original ruling_request it after the reconfiguration oq and u shall under sec_509 supporting_organization to n is represented that oq will change its supporting activities to support yu instead of n be controlled and managed by the same individuals affiliation qualifies q a sec_509 because q and j have synonymous control and management oq supervised or controlled in connection with u and should be classified as furthermore such relationship ensures that q will be responsive to the needs and requirements of u transaction will not adversely affect the foundation status of q see sec_1_509_a_-4 of the regulations is a public charity under sec_509 a public charity pursuant to section the proposed hence this unrelated_business_income_tax the proposed one time sale of m's assets displays neither the frequency continuity nor commercial attributes that constitute a trade_or_business regularly carried on within the meaning of sec_512 of the code m's assets to v will not result in any unrelated_business_taxable_income to m or q under sec_511 of the code the proposed sale of hence n accordingly based on the facts and circumstances presented herein we rule -- that consummation of the proposed transaction will not adversely affect the tax-exempt status of m sec_501 of the code n or q under that the gain realized by m as a result of the sale of m's assets to newco will not constitute unrelated_business_taxable_income pursuant to sec_512 of the code and therefore will not be subject_to the tax on unrelated business - taxable_income pursuant to sec_511 of the code that during the post-closing period m will continue to a private_foundation described in section an organization described in sec_501 qualify as code other than a sec_509 by virtue during the post-closing period of m's qualification under sec_509 closing period m will continue to qualify as described in sec_501 other than a private_foundation described in sec_509 support_test shall continue to be satisfied for so long as the sec_509 and that after the post- an organization of the that the consummation of the revised m reconfiguration will not affect m's tax-exempt status under sec_501 the code of that during the post-closing period and thereafter until m's failure to satisfy the sec_509 the earlier of support_test accordance with d law a supporting_organization of m under sec_509 code n will continue to qualify as when m is dissolved and liquidated in cf the or that following the consummation of o's reconfiguration will continue to qualify a sec_501 c in sec_509 a a as of the code other than a private_foundation described by virtue of o's qualification under section an organization described in section a supporting_organization of u that o's receipt of the distribution of proceeds of the proposed transaction in one or more distributions from m will not adversely affect the tax-exempt status of m n or q under sec_501 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that of the code provides that requested them they may not be used or cited as precedent in this letter we are not determining whether any amounts paid for assets are in fact the fair_market_value of such assets sec_6110 3j so sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch
